Exhibit 10.1

 

GUARANTEE

 

GUARANTEE, dated as of August 12, 2013, by TWIN CITIES POWER HOLDINGS, LLC, a
Minnesota limited liability company, ("Guarantor"), in favor of NOBLE AMERICAS
ENERGY SOLUTIONS LLC (the "Counterparty").

 

1. Guarantee. To induce the Counterparty to enter into transactions (the
"Transactions") with TOWN SQUARE ENERGY, LLC (“Affiliate”), Guarantor guarantees
to the Counterparty and its successors, endorsees and assigns the prompt payment
when due, subject to any applicable grace period, of all present and future
payment obligations of Affiliate to the Counterparty arising out of Transactions
(the "Obligations"). The maximum aggregate liability of Guarantor under the
Guarantee is limited to the amount of ONE MILLION U.S. DOLLARS (U.S.
$1,000,000.00) plus costs and expenses, including reasonable attorney’s fees,
incurred in enforcing this Guarantee against the Guarantor.

 

2. Nature of Guarantee. Guarantor’s obligations hereunder shall not be affected
by the existence, validity, enforceability, perfection, or extent of any
collateral therefor or by any other circumstance relating to the Obligations
that might otherwise constitute a legal or equitable discharge of or defense to
Guarantor not available to Affiliate. This is a guarantee of payment and not
collection. Guarantor agrees that the Counterparty may resort to Guarantor for
payment of any of the Obligations whether or not the Counterparty shall have
resorted to any collateral therefor or shall have proceeded against Affiliate or
any other obligor principally or secondarily obligated with respect to any of
the Obligations. The Counterparty shall not be obligated to file any claim
relating to the Obligations in the event that Affiliate becomes subject to a
bankruptcy, reorganization or similar proceeding, and the failure of the
Counterparty to so file shall not affect the Guarantor’s obligations hereunder.
If any payment to the Counterparty in respect of any Obligations is rescinded or
must otherwise be returned for any reason whatsoever, Guarantor shall remain
liable hereunder with respect to such Obligations as if such payment had not
been made. Guarantor reserves the right to (a) set-off against any payment owing
hereunder any amounts owing by the Counterparty to Affiliate and (b) assert
defenses which Affiliate may have to payment of any Obligations other than
defenses arising from the bankruptcy or insolvency of Affiliate and other
defenses expressly waived hereby.

 

3. Changes in Obligations, Collateral therefor and Agreements Relating thereto;
Waiver of Certain Notices. Guarantor agrees that the Counterparty may at any
time and from time to time, either before or after the maturity thereof, without
notice to or further consent of such Guarantor, extend the time of payment of,
exchange or surrender any collateral for, or renew any of the Obligations, and
may also make any agreement with Affiliate or with any other party to or person
liable on any of the Obligations or interested therein, for the extension,
renewal, payment, compromise, discharge or release thereof, in whole or in part,
or for any modification of the terms thereof or of any agreement between the
Counterparty and Affiliate or any such other party or person, without in any way
impairing or affecting this Guarantee. Guarantor waives notice of the acceptance
of this Guarantee and of the Obligations, presentment, demand for payment,
notice of dishonor and protest. Without limiting the foregoing, in accordance
with Section 2856 of the California Civil Code, Guarantor waives any and all
other rights and defenses available to Guarantor by reason of Sections 2787 to
2855, inclusive, 2899 and 3433 of the California Civil Code, including without
limitation any and all rights or defenses Guarantor may have by reason of
protection afforded to Affiliate with respect to any of the Obligations, or to
any other guarantor of any of the Obligations with respect to any of such
guarantor’s obligations under its guaranty, in each case pursuant to the laws of
the state of California limiting or discharging the Affiliate’s or such
guarantor’s obligations.

 



1

 



 

4. Expenses. Guarantor agrees to pay on demand all fees and out of pocket
expenses (including, without limitation, the reasonably allocated fees of
in-house counsel and other reasonable fees of the Counterparty's counsel, and
reasonable expenses of each of the foregoing) in any way relating to the
enforcement or protection of the rights of the Counterparty hereunder; provided,
that Guarantor shall not be liable for any expenses of the Counterparty if no
payment under this Guarantee is due.

 

5. Subrogation. Upon payment of any of the Obligations, Guarantor shall be
subrogated to the rights of the Counterparty against Affiliate with respect to
such Obligations, and the Counterparty agrees to take at the Guarantor’s expense
such steps as Guarantor may reasonably request to implement such subrogation.

 

6. No Waiver; Cumulative Rights. No failure on the part of the Counterparty to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by the
Counterparty of any right, remedy or power hereunder preclude any other or
future exercise of any right, remedy or power. Each and every right, remedy and
power hereby granted to the Counterparty or allowed it by law or other agreement
shall be cumulative and not exclusive of any other, and may be exercised by the
Counterparty at any time or from time to time.

 

7. Assignment. This Guarantee may be freely assigned by Counterparty without the
Guarantor’s consent. Neither this Guarantee nor any rights, interests or
obligations hereunder may be assigned by the Guarantor to any other person
(except by operation of law) without the prior written consent of the
Counterparty.

 



2

 

 

 

8. Notices. All notices or demands on Guarantor shall be deemed effective when
received, shall be in writing and shall be delivered by hand or by registered
mail, or by facsimile transmission promptly confirmed by registered mail,
addressed to Guarantor at:

 

Twin Cities Power Holdings, LLC

16233 Kenyon Avenue, Suite 210

Lakeville, MN 55044

Keith W. Sperbeck

(952) 241-3103

952-898-3571

ksperbeck@twincitiespower.com

 

or to such other address or fax number as Guarantor shall have notified the
Counterparty in a written notice delivered to the Counterparty.

 

9. Continuing Guarantee. Subject to the provisions of Section 1 and 10 hereof,
this Guarantee shall become and remain in full force and effect and shall be
binding on Guarantor, its successors and assigns until all of the Obligations
have been satisfied in full.

 

10. Termination. Upon not less than thirty (30) days prior written notice
thereof to the Counterparty, Guarantor may terminate this Guarantee insofar as
it would otherwise relate (but for such termination) to Transactions entered
into after the effectiveness of such termination. Such termination shall not
affect the obligations hereunder of Guarantor in respect to the Transactions
entered into before such effectiveness as to which this Guarantee shall, in all
respects, remain in full force and effect.

 

11. Governing Law. This Guarantee shall in all respects be governed by and
construed in accordance with the laws of the State of California without regard
to principles of conflicts of laws.

 

12. Execution in Counterparts. This Guarantee may be executed in counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 



3

 

 

13. Entire Agreement. This Guarantee constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between Guarantor and Counterparty with respect to the subject matter hereof.
Neither this Guarantee nor any of the terms hereof may be terminated, amended,
supplemented, waived or modified orally, except by an instrument in writing
signed by the party against which the enforcement of this termination, amendment
or supplement, waiver or modification shall be sought.

 

 

 

IN WITNESS WHEREOF, this Guarantee has been duly executed and delivered by
Guarantor to the Counterparty as of the date first above written.

 

 

 

GUARANTOR

 

TWIN CITIES POWER HOLDINGS, LLC

 

 

 

 

By: /s/ Timothy Krieger

 

Printed Name: Timothy Krieger

 

Title: CEO/President



 

 

4



